Citation Nr: 1621076	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for urethral polyps with residual micro-hematuria. 

2.  Entitlement to service connection for nephrolithiasis (claimed as kidney stones and chronic urinary tract infections).  

3.  Entitlement to service connection for systemic lupus erythematosus.

4.  Entitlement to service connection for the residuals of a benign lumpectomy of the right breast.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a scar to the right thumb.

7.  Entitlement to service connection for pelvic pain syndrome. 

8.  Entitlement to a total rating due to individual unemployability (TDIU). 

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for systemic lupus erythematosus, fibromyalgia, pelvic pain syndrome, a low back disability, nephrolithiasis (to include kidney stones and/or chronic urinary tract infections), and entitlement to an extraschedular rating for her service-connected genitourinary disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-connected urethral polyps with residual micro-hematuria have required use of absorbent materials which needed to be changed more than four times per day. 

2.  The Veteran's right breast scar is related to service.

3.  The Veteran's right thumb scar is due to service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for service-connected urethral polyps with residual micro-hematuria are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, Diagnostic Code 7529 (2015).

2.  The criteria to establish service connection for a right breast scar have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for a right thumb scar have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's urethral polyps with micro hematuria are currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  This regulation provides that the disability should be rated under voiding dysfunction or renal dysfunction, whichever is predominant.  

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  As the Veteran has not alleged and the evidence does not show that her genitourinary disability is associated with or has been accompanied by any of the symptoms of renal dysfunction

There is some evidence of record that the Veteran experiences urinary tract infections.  The Veteran testified in her March 2016 BVA hearing that she had recently been seen at an emergency room for a urinary tract infection, for which she was prescribed treatment.  This evidence is not of record; as such the issue of entitlement to a separate rating for urinary tract infections is being remanded.  As the Veteran's symptoms are most closely align with voiding dysfunction, the Board will rate the Veteran's disability based on residuals of voiding dysfunction. 

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's genitourinary disability is currently rated as 20 percent disabling under the provisions regarding urinary frequency, based on the VA genitourinary examination she received in April 2011.  The April 2011 examiner noted the Veteran urinated approximately one time per hour, with occasional dysuria, and four episodes of nocturia per night.  The Veteran also reported a constant feeling of urgency and urinary incontinence especially with sneezing.  She reported wearing a pad sometimes overnight because she occasionally awakened at night to find she had already urinated.  This occurred approximately three times per month.  The Veteran was not wearing an appliance and was wearing panty liners on a daily basis and an overnight pad approximately three times a month.  She also reported sudden onset of stabbing pain in the urethra which lasted up to six hours; this manifestation is not contemplated by the rating criteria and is being referred to the RO for extraschedular consideration.  

In her August 2011 notice of disagreement, the Veteran asserted that she was using absorbent material all day every day, which she changed five times during the day and three to four times a night.  She stated that she voided twice hourly, about five minutes apart, due to incompletely emptying the bladder.  She requested a 60 percent rating for this disability. 

A January 2013 VA treatment note reflects the Veteran complained of urinary frequency and nocturia at least five times per night. She complained of a feeling of incomplete emptying of the bladder and urinary leakage with coughing, sneezing, and straining.  The Veteran was also having some post voiding dribbling as well as hesitancy.  She reported using pads a night, which were slightly dampened four to five times per night.  On examination, there was no leakage noted with Valsalva, coughing, or sneezing.  She was seen again at the VA in February 2013.  The reported symptoms were the same.  The provider had asked the Veteran to keep a voiding diary.  The assessment was urinary frequency and mild stress urinary incontinence.  The February 2013 treatment note reflects she had been prescribed oxybutynin at the last visit which had improved her symptoms.  The Board notes that the ameliorative impact of medication is not for consideration in this case.  Jones v. Shinseki, 26 Vet. App. 56 (2012) (where a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).

In February 2013, the Veteran received a cystoscopy at the VA.  The procedure revealed no significant bladder pathology.  

A June 2013 VA treatment note reflects the Veteran was having a follow-up visit after her recent cystoscopy.  She had been referred for complaints of urinary frequency and nocturia at least five times per night. She complained of a feeling of incomplete emptying of the bladder and urinary leakage with coughing, sneezing, and straining.  The Veteran was also having some post voiding dribbling.  She was wearing absorbent materials all day, which were slightly damp four to five times per day.  The assessment was urinary frequency and stress incontinence improved with medication.

The RO received the Veteran's substantive appeal in February 2014.  She asserted that she was using absorbent materials that needed to be changed six times a day.  She also stated that she used the restroom five to six times per night, sometimes two to three times in an hour.  

A March 2014 VA treatment note reflects the Veteran had stopped using the oxybutynin because she became unable to urinate at all. 

During her March 2016 Board hearing, the Veteran asserted that her urinary symptoms had significantly worsened since the April 2011 examination.  She testified that she was urinating at least 12 times per day and that she was wearing absorbent materials daily, which needed to be changed at least six times per day.  She also reported that she was getting up approximately five times per night to urinate and/or change the absorbent materials.  The Veteran's spouse also testified that she used the restroom frequently during the night and the day.  The Veteran is competent to report on urinary frequency and the changing of absorbent materials as this is subject to lay observation.  Her spouse is competent to report the Veteran's frequent restroom visits.  The Board found the Veteran's and her spouse's testimony credible and also found it probative regarding the appropriate rating.  

An April 2016 VA psychiatric treatment note reflects the Veteran complained of being incontinent and having to stay near a restroom.  She reported that she had to stop to use the restroom all the time when travelling, which took all the fun out of travel.  

Based on the evidence of record the Veteran was entitled to a rating of 60 percent for voiding dysfunction for the entire appeal period.  As noted above, the Veteran stated in her August 2011 notice of disagreement that she was changing absorbent materials up to nine times per day.  Treatment notes from January through June 2013 reflect the Veteran had damp absorbent materials at least four to five times per day.   She testified in her March 2016 Board hearing that she continued to change absorbent materials at least six times per day. 

Sixty percent is the highest rating available under the criteria for voiding dysfunction.  Higher ratings are available under the criteria for renal dysfunction; however, the evidence does not show the Veteran has renal dysfunction.   There are also higher ratings available for other disabilities of the genitourinary system which are not applicable in the present case, such as multiple urethroperineal fistulae, malignant neoplasms, or a kidney transplant.  

The Board cannot, in the first instance, grant an extraschedular rating.  As such, the Veteran's genitourinary disability is being remanded for extraschedular consideration. 

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Scars -Right  Thumb and Right Breast

The Veteran filed a claim for the residuals of a right breast lumpectomy and a cut to her thumb in June 2010.  

In regard to the Veteran's thumb, there was no right thumb scar noted in the service entry examination report dated November 1970.  Service treatment records (STRs) reflect that she cut her right thumb with a scalpel in August 1972 for which she received treatment.  She testified in her March 2016 Board hearing that she had a scar from this right thumb cut.  As such, service-connection for a right thumb scar is warranted.

In regard to her right breast, there was no breast lump or scar noted in the service entry examination report dated November 1970.   She testified in her March 2016 Board hearing that a small lump on the right breast was discovered at her exit examination from service.  She stated that the provider told her she should get checked out when she got out of service.  The provider also told her that she could have it examined in service, but it would delay her separation.  Both the Veteran and her spouse provided sworn testimony that the lump was present during service.   The presence of a lump is subject to lay observation.  As such, this lay testimony is competent.  The Board also finds the testimony credible.  The Veteran subsequently had a lumpectomy to remove a benign lump from her right breast in July 1992, which resulted in a residual scar.  As the right breast lump developed during service and was subsequently removed, service-connection for the residual scar is warranted.  


ORDER

A rating of 60 percent for voiding dysfunction is granted for the entire appeal period.

Entitlement to service connection for a right breast scar is granted.

Entitlement to service connection for a right thumb scar is granted. 


REMAND

Issuance of SOC/Manlincon

The Veteran's claim for service connection for a low back disability was adjudicated by the RO in a May 2011 rating decision.  Thereafter the Veteran submitted a timely Notice of Disagreement regarding the RO's decision; however, the RO failed to further adjudicate this claim.  As the RO has not yet issued an SOC with respect to this claim, the Board must remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Systemic Lupus Erythematosus, Fibromyalgia and Pelvic Pain Syndrome

The Veteran has asserted that she developed systemic lupus erythematosus, fibromyalgia, and pelvic pain syndrome due to due various hazardous exposures in service, to include: herbicide exposure, airborne polychlorinated biphenyls (PCBs), mercury, x-rays, and ionizing radiation.  See,.e.g, the August 2011 notice of disagreement.  VA resources suggest additional possible exposures at Fort McClellan.  See http://www.publichealth.va.gov/exposures/fort-mcclellan/.   The Board notes that herbicide exposure has been conceded.  See December 2013 Statement of the Case.   Additional exposures have not yet been conceded.  There is evidence of exposure to ionizing radiation in the Veteran's claims file. 

On remand, the RO should determine whether or not, and if possible to what extent, the Veteran was exposed to airborne polychlorinated biphenyls (PCBs), ionizing radiation, mercury, x-rays, radioactive compounds, or chemical warfare agents when she was in the service.  

After the question of exposure is resolved, the Veteran should be afforded an appropriate VA examination(s) with regard to her claims for service connection for systemic lupus erythematosus, fibromyalgia, and pelvic pain syndrome.  The examiner should determine whether these conditions are connected to service under any appropriate theories of entitlement, to include on a direct basis, an aggravation basis, or - for systemic lupus erythematosus - a presumptive basis for chronic diseases.  In regard to pelvic pain syndrome, the examiner is specifically asked to discuss the Veteran's belief that herbicide exposure during service resulted in, or contributed to, her miscarriages and later hysterectomy.  See August 2011 notice of disagreement.

Appropriate questions regarding exposure to environmental hazards should be requested of the examiner.  Complete rationale should be provided for all opinions offered, and where appropriate, medical treatise literature should be cited.  The Veteran sent in web-based medical literature which was received in July 2010.  The examiner should review and discuss this literature in the examination report. 

In addition, the systemic lupus erythematosus examiner should asked to comment on whether the Veteran's in-service hematuria was part of the same disease process that was later diagnosed as mild systemic lupus erythematosus.  In answering this question, the examiner should discuss a private cystoscopy note dated August 1979 from Dr. Martin which states, "if hematuria persists in spite of this [treatment], the next move recommended would be testing for renal medical diseases such as nephritis, lupus, etc."  


Nephrolithiasis, Kidney Stones and/or Chronic Urinary Tract Infections

The Veteran testified in her March 2016 BVA hearing that she had recently been seen at an emergency room for a urinary tract infection, for which she was prescribed treatment.  This evidence is not of record.  On remand, the RO should request that the Veteran identify any private treatment for kidney stones and/or chronic urinary tract infections that are not already of record.  The RO should provide the appropriate release forms to the Veteran and undertake appropriate efforts to obtain this evidence and associate it with the claims file. 

Extraschedular Consideration for Voiding Dysfunction/Urinary Incontinence

In her April 2011 genitourinary examination, the Veteran reported sudden onset of stabbing pain in the urethra which lasted up to six hours.  This symptom is not contemplated by the rating criteria.  In her March 2016 Board hearing, the Veteran asserted that her service-connected genitourinary disability was also manifested by some psychological issues and sleep impairment.  These manifestations are not contemplated by the rating criteria.  On remand, the RO should schedule the Veteran for a new VA examination regarding her genitourinary disability to determine the current nature and severity of the condition.  The examiner should document all manifestations of the condition.  Thereafter, the RO should determine whether separate ratings for these manifestations are warranted.  Thereafter, the RO should determine if referral for an extraschedular rating is appropriate.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a
TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In her March 2016 Board hearing, the Veteran specifically requested she be considered for a grant of TDIU due to her service-connected disability.  On remand, the Veteran should be provided the appropriate VCAA notice regarding the requirements to substantiate a TDIU.  The RO should also fully develop the other claims being remanded before adjudicating entitlement to TDIU in the first instance.  

In regard to all of the claims being remanded, the Veteran should be notified that she may submit statements from herself and others who have observed the Veteran, describing their impressions of the impact that her urethral polyps with voiding dysfunction disability (and any subsequently granted service-connected disabilities, if applicable) have had on her ability to work.

On remand, any outstanding VA treatment notes should be associated with the claims file and records should continually be associated with the claims file until it returns to the Board.  The Veteran should be also asked to identify any private treatment for any of the claims being remanded.  The RO should attempt to obtain any records identified and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder all pertinent, outstanding records.

This must specifically include any records from the Social Security Administration (SSA); the Veteran testified at the March 2016 Board hearing that she had applied for but was not yet in receipt of SSA disability benefits.

2.  Notify the Veteran that she may submit statements from herself and others who have observed the Veteran, describing their impressions of the impact that her voiding dysfunction (and any other subsequently service-connected disabilities, if applicable) has had on her ability to work.

3.  Invite the Veteran to identify any additional medical providers who treated her for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

4.  After obtaining any outstanding records and conducting any appropriate development, issue an SOC regarding the Veteran's claim for service connection for a low back disability.

5.  Conduct any development necessary to determine whether or not the Veteran was exposed to airborne polychlorinated biphenyls (PCBs), ionizing radiation, radioactive compounds, or chemical warfare agents when she was in the service, including when stationed at Fort McClellan.

6.  After the above development has been completed, schedule the Veteran for a VA examination(s) to determine etiology of her systemic lupus erythematosus, fibromyalgia, and pelvic pain syndrome.  

The examiner should be notified of all confirmed exposures, to include herbicides (conceded) and ionizing radiation (documented) airborne polychlorinated biphenyls (PCBs) as well as any others. 

The examiner should determine whether these conditions are connected to service under any appropriate theories of entitlement, to include on a direct basis, an aggravation basis, or - for systemic lupus erythematosus - a presumptive basis for chronic diseases.  Appropriate questions regarding exposure to environmental hazards should be requested of the examiner.  Complete rationale should be provided for all opinions offered, and where appropriate, medical treatise literature should be cited.   The examiner should also review and discuss web-based medical literature which was received by the RO in July 2010.

In addition, the systemic lupus erythematosus examiner should asked to comment on whether the Veteran's in-service hematuria was part of the same disease process that was later diagnosed as mild systemic lupus erythematosus.  In answering this question, the examiner should discuss a private cystoscopy note dated August 1979 from Dr. Martin which states, "if hematuria persists in spite of this [treatment], the next move recommended would be testing for renal medical diseases such as nephritis, lupus, etc."

In regard to pelvic pain syndrome, the examiner is specifically asked to discuss the Veteran's belief that herbicide exposure during service resulted in, or contributed to, her miscarriages and later hysterectomy.  See August 2011 notice of disagreement.

If the examiner cannot provide any opinion requested above, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.

7.  Schedule the Veteran for a new VA genitourinary examination to determine the current nature and severity of her disability.  All manifestations of the disability should be documented, to include: any sudden stabbing urethral pain, any psychological manifestations, and sleep disturbance.  

The examiner should also determine whether the Veteran has had chronic urinary tract infections, kidney stones, or nephrolithiasis at any point during the appeal period and, if so:

- Whether these conditions are at least as likely as not caused or aggravated by active service, or 

- Whether these conditions are at least as likely as not caused or aggravated by the Veteran's service-connected genitourinary disability. 

8.  After all the above development has been completed the RO should undertake whatever development deemed appropriate to adjudicate her TDIU claim, to include determining whether referral for extraschedular consideration is appropriate. 

9.  Then readjudicate the issues on appeal considering all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


